    Case: 3:20-cr-00007-RAM-RM Document #: 65 Filed: 05/19/21 Page 1 of 16




                          DISTRICT COURT OF THE VIRGIN ISLANDS
                           DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                           )
                                                    )
                     Plaintiff,                     )
                                                    )
                     v.                             )       Case No. 3:20-cr-007
                                                    )
JUWON CORDELLE POTTER,                              )
                                                    )
                     Defendant.                     )
                                                    )

ATTORNEYS:

Gretchen C.F. Shappert, United States Attorney
Kyle Payne, AUSA
United States Attorney’s Office
St. Thomas, U.S.V.I.
       For the United States of America,

Matthew A. Campbell, Federal Public Defender
Melanie L. Turnbull, AFPD
Office of the Federal Public Defender
St. Thomas, U.S.V.I.
        For Defendant Juwon Cordelle Potter.

                                   MEMORANDUM OPINION
Molloy, C.J.
       BEFORE THE COURT is Defendant Juwon Cordelle Potter’s (“Potter”) motion to
suppress, filed March 16, 2020. ECF No. 26. The United States of America (the “Government”)
opposes Potter’s Motion. ECF No. 31. The Court held an evidentiary hearing on December 2,
2020. After hearing testimony and the arguments of counsel, the Court took the matter under
advisement. In his motion, Potter asks that the Court suppress both the photographic array
identification of Potter, as well as any information recovered from the search of Potter’s cell
phone. For the reasons set forth below, Potter’s motion will be granted as to the photo array
and denied as to the cell phone.
     Case: 3:20-cr-00007-RAM-RM Document #: 65 Filed: 05/19/21 Page 2 of 16
United States v. Potter
Case No. 3:20-cr-0007
Memorandum Opinion
Page 2 of 16

                          I.     FACTUAL AND PROCEDURAL HISTORY
          The relevant facts in this case that pertain to the motion before the Court were
adduced during the December 2, 2020 evidentiary hearing on this matter. The Court heard
testimony from two witnesses: Kevin Florence, a Marine Interdiction Agent for Customs and
Border Patrol (“CBP”), and Justin Kurtz, a Special Agent with Homeland Security
Investigations (“HIS”). That testimony revealed the following facts.
          Agent Florence testified that on January 22, 2020, he and two other agents were
conducting a routine patrol of an area known as “the Narrows,” the waterway between the
British Virgin Islands and St. John, U.S. Virgin Islands, on a 44-foot CBP vessel. That day,
Florence observed two vessels leaving Coral Bay, St. John in tandem. Both vessels were
exiting Coral Bay headed east towards the southwestern side of Flanagan Island. As the CBP
vessel approached the two boats exiting Coral Bay, one of the boats veered off to its starboard
side as if to avoid the CBP vessel, then corrected course to resume travel in its original
direction. Florence testified that this prompted him to stop the boats, at which time he
encountered Potter, who was operating one of the two boats.
          Agent Florence testified that upon initial questioning, the agents learned that Potter
lacked any paperwork demonstrating permission to be present in the country. Potter further
had no documentation for his vessel and claimed he did not know the captain of the other
vessel, a Mr. Hopkins (“Hopkins”). However, Hopkins informed the agents that he knew
Potter.
          Agent Florence testified that the “sea state where we were at was a little rough,” so
the agents tied Potter and another individual’s boats together and towed them both to a cove
near Flanagan Island. ECF No. 55, at 10:1. The agents then instructed Potter to board their
vessel and continued questioning him. Florence testified that during this questioning, Potter
changed his explanation of what he was doing. Florence testified that Potter initially stated
that he was “coming or leaving Coral Bay originally headed to the Willy T,” and later stated
that “actually, his vessel had broken down on him so he was adrift for approximately three
hours.” ECF No. 55, at 21:8-12. Florence testified that Potter stated that “he called Mr.
     Case: 3:20-cr-00007-RAM-RM Document #: 65 Filed: 05/19/21 Page 3 of 16
United States v. Potter
Case No. 3:20-cr-0007
Memorandum Opinion
Page 3 of 16

Hopkins, which was the individual on the other boat, to come out and assist him.” ECF No.
55, at 22:1-4.
        Florence testified, “just to corroborate [Potter’s] story, to see whether he was telling
the truth or not, I asked him for permission to see his phone so I could see his call log.” ECF
No. 55, at 22:7-9. Potter then said yes and handed his cell phone to Florence. Potter then
unlocked his cell phone, and Florence proceeded to check the call log at the general time
Potter said he was having engine troubles. Florence further testified that at no point did
Potter refuse his request to look through the phone. Florence then returned Potter’s phone
and went to ask Hopkins questions to further corroborate Potters’ account.
        After Florence returned from questioning Hopkins, Potter was handcuffed. Agent
Kurtz testified that Potter was handcuffed because “we had issues with him kind of messing
around. He was wondering [sic] around the rear of the boat, wasn’t being super compliant,
so we ultimately placed him in handcuffs.” ECF No. 55, at 39:21-24. While Potter was
handcuffed, Agent Kurtz testified that he asked Potter if Potter “minded if I looked through”
Potter’s phone again. ECF No. 55, at 40:8-9. Potter “instantly” pulled the phone out of his
pocket, unlocked it, and handed it to Kurtz. ECF No. 55, at 40:7. Upon review of the phone,
Kurtz testified that he found “text messages and images that indicated that Mr. Potter had
recently smuggled individuals into the United States.” ECF No. 55, at 42:1-3. Specifically,
Kurtz discovered “two pictures of separate male individuals with dark brown skin, black
hair.” ECF No. 55, at 42:8-9.
        Kurtz then circulated the descriptions of the males pictured on Potter’s phone to CBP
officers on St. Thomas, which led to the detention of one of the males at the Red Hook Ferry
Terminal in St. Thomas, a Mr. Patel (“Patel”). The same day Patel was detained, Kurtz had the
opportunity to interview him. In Patel’s initial interview, Kurtz testified that Patel stated that
he had been in St. John for a couple of days, stayed at a hotel, and admitted to being brought
from Tortola to St. John by an individual with long hair and no jewelry. Kurtz testified that
Patel further described Potter as being dark skinned. Kurtz suspected Patel was not being
truthful, because Kurtz had never heard of the hotel that Patel ostensibly stayed at.
     Case: 3:20-cr-00007-RAM-RM Document #: 65 Filed: 05/19/21 Page 4 of 16
United States v. Potter
Case No. 3:20-cr-0007
Memorandum Opinion
Page 4 of 16

        Roughly two weeks later, Kurtz, an Assistant United States Attorney, Patel, and Patel’s
attorney met for a proffer. During that interview, Patel was shown pictures of Potter’s and
Hopkins’ boats. Kurtz testified that Patel identified Potter’s boat. ECF No. 55, at 47:5-13.
Kurtz then showed Patel a photographic array containing Potter’s picture. The photographic
array contained six photos arranged in two rows of three pictures, with Potter appearing in
the top-right box.
        Upon viewing the photographic array, Patel was asked, “if any of these individuals
looked familiar.” ECF No. 55, at 48:25-49:1. Kurtz testified that Patel “almost instantly
pointed to Photo #3, which is the picture of Mr. Potter that [Kurtz] had taken during the
encounter on January 22nd.” ECF No. 55, at 49:3-5. Kurtz further testified that “[l]ater on in
the proffer, the Assistant United States Attorney asked to confirm, he said, the guy you
pointed out in the picture earlier that was the guy that smuggled you over, brought you from
Tortola to St. John, correct?” ECF No. 55, at 51:13-17. Patel confirmed the question “and said
that was the individual.” ECF No. 55, at 51:18-18. Kurtz testified on cross-examination that
prior to the photographic identification, on January 24, 2020, that both Patel and Potter were
present in the courtroom together for their initial appearances.1 ECF No. 55, at 57:11-58:8.
Kurtz further testified that while both Patel and Potter were in the courtroom together, Kurtz
heard the Government represent to the Court that Patel and Potter’s cases were related. ECF
No. 55, at 58-9-12. At the time of the hearing where both Patel and Potter were present, both
individuals were in handcuffs. ECF No. 55, at 58:21-23.2
        Potter now moves for the suppression of both the information gathered from his
cellular phone and the photographic identification.
                                          II.      LEGAL STANDARD
             a. Consent search of cellular phone.
        It is well settled that the Fourth Amendment protects suspects from unreasonable
searches. U.S. Const. Amend. IV. “[A] search conducted without a warrant issued upon


1 Kurtz testified that while he didn’t recall the exact date, he believed the hearing was held January 24, 2020.
The hearing in question, the parties’ respective initial appearances, was held January 23, 2020. ECF No. 4.
2 Further, both men were in custody and were transported together by the Marshals from the local detention

facility to the courthouse.
       Case: 3:20-cr-00007-RAM-RM Document #: 65 Filed: 05/19/21 Page 5 of 16
United States v. Potter
Case No. 3:20-cr-0007
Memorandum Opinion
Page 5 of 16

probable cause is [presumptively] unreasonable… subject only to a few specifically
established and well-delineated exceptions.” United States v. Williams, 898 F.3d 323, 329 (3d
Cir. 2018) (quoting Schneckloth v. Bustamonte, 412 U.S. 218, 219 (1973)) (brackets in
original). A search conducted following the suspect’s consent is one such “established
exception.” Id.
           There are, however, limits to a suspect’s consent. For instance, a suspect may limit
the scope of the search to which he consents3 or withdraw that consent during the search.4
Relevant here, a suspect’s consent to a warrantless search must be voluntarily given. E.g.,
Bustamonte, 412 U.S. at 222. The burden of demonstrating that consent was voluntarily given
falls on the government, shown by the totality of the circumstances. Id. The “Fourth
Amendment’s ultimate touchstone is ‘reasonableness,’” and whether the search was
objectively reasonable. Brigham City, Utah v. Stuart, 547 U.S. 398, 398 (2006) (“This Court
has repeatedly rejected respondents' contention that, in assessing the reasonableness of an
entry, consideration should be given to the subjective motivations of individual officers.”)
(citations omitted).
           To determine whether a consent search was reasonable, the Court must evaluate
several factors. Among others, “the critical factors comprising a totality of the circumstances
inquiry include the setting in which the [search] consent was obtained, the parties' verbal
and non-verbal actions, and the age, intelligence, and educational background of the
consenting [party].” United States v. Crandell, 554 F.3d 79, 88 (2009) (internal quotations
omitted). An additional factor the Court may consider is whether the consenting individual
had, or reasonably should have had, knowledge if his right to refuse consent. U.S. v. Stabile,
633 F.3d 219, 231 (3d Cir. 2011); but see United States v. Spivey, 861 F.3d 1207, 1216 (11th
Cir. 2017) (opining that while the defendant’s awareness of his right to refuse is a rightly
considered factor, it is not dispositive of the presence or lack of voluntary consent).




3   Florida v. Jimeno, 500 U.S. 248 (1991).
4   Williams, 898 F.3d 323.
     Case: 3:20-cr-00007-RAM-RM Document #: 65 Filed: 05/19/21 Page 6 of 16
United States v. Potter
Case No. 3:20-cr-0007
Memorandum Opinion
Page 6 of 16

            b. Photographic identification.
        Due process concerns are implicated in photo identifications where “the police have
arranged suggestive circumstances leading the witness to identify a particular person as the
perpetrator of a crime. Perry v. New Hampshire, 132 S. Ct. 716, 720 (2012); see also United
States v. Brownlee, 454 F.3d 131, 137-39 (3d Cir. 2006). The determination of suggestiveness
is fact intensive and is itself not sufficient to warrant suppression. See, e.g., United States v.
Lawrence, 349 F.3d 109, 115-17 (3d Cir. 2003); United States v. Burnett, 773 F.3d 122, 133
(3d Cir. 2014); United States v. Foote, 432 F. App’x 151 (3d Cir. 2011). Relevant here, “[t]he
practice of showing suspects singly to persons for the purpose of identification, and not as
part of a lineup, has been widely condemned.” Stovall v. Denno, 388 U.S. 293, 302 (1967).
        In considering if a photo identification should be suppressed, the Court is directed to
engage in a two-step analysis. First, the Court determines whether the procedure utilized
was “unnecessarily or impermissibly suggestive,” making this determination by weighing
the actual suggestiveness of the identification against whether there was a good reason for
the failure to utilize less suggestive procedures. United States v. Stevens, 935 F.2d 1380, 1389
(3d Cir. 1991). If the Court determines that the identification was unduly suggestive, it then
must determine whether, in light of the suggestiveness, the identification was nevertheless
reliable. Id.; Thomas v. Varner, 428 F.3d 491, 503 (3d Cir. 2005). While the initial burden of
demonstrating suggestiveness is on the defendant, “[i]t is only after the defendant meets this
burden that the burden shifts to the government to prove that the identification was reliable
independent of the suggestive procedure.” English v. Cody, 241 F.3d 1279, 1282-83 (10th Cir.
2001); see also United States v. Jones, 689 F.3d 12, 17 (1st Cir. 2012) (“where a court finds
that the identification procedure used was unnecessarily suggestive, suppression is
appropriate unless the government carries the burden of showing, under the totality of the
circumstances, that the identification was still reliable.”).
        The determination of reliability is made by considering the totality of the
circumstances, weighing (1) the opportunity of the witness to view the criminal at the time
of the crime; (2) the witness' degree of attention; (3) the accuracy of the witness' prior
description of the criminal; (4) the level of certainty demonstrated by the witness at the
     Case: 3:20-cr-00007-RAM-RM Document #: 65 Filed: 05/19/21 Page 7 of 16
United States v. Potter
Case No. 3:20-cr-0007
Memorandum Opinion
Page 7 of 16

confrontation; and (5) and the length of time between the crime and the confrontation. Neil
v. Biggers, 409 U.S. 188, 199-200 (1972). To warrant suppression, the Court must determine
both that the identification was unduly suggestive, and that the identification was not
independently reliable. Varner, 428 F.3d at 503.
                                       III.   DISCUSSION
        Potter seeks suppression of both the search of his cellular phone and of Patel’s
photographic identification. The gravamen of Potter’s argument regarding his cellular phone
is that while he consented to the search of his phone, the consent was not voluntarily given.
As to the photographic identification, Potter argues that the identification amounted to a
“show up,” and that it was impermissibly suggestive and unreliable. As set forth below, the
Court finds that only Potter’s argument as to the identification is convincing. Accordingly,
Potter’s motion will be denied as to the consent search of his cellular phone and granted as
to the photographic identification.
            a. Potter’s consent to the search of his cellular phone was voluntarily given.
        Potter argues that his consent to the agents’ search of his phone was not voluntarily
given. It is unclear whether Potter objects to both the initial call log search and the
subsequent more thorough search of his phone, or only the latter. However, Potter argues
that he was detained, towed, and brought onto the agents’ vessel before consenting to the
initial call log search. Immediately thereafter, Potter argues that the agents handcuffed him,
placed him on his knees, and asked if Potter would allow them to search his phone again.
Potter asserts that the agents never informed him that he could refuse consent, and that he
could not be imputed of the knowledge that he could have refused the search because he is
a BVI resident, not a U.S. resident.
        The Government counters that Potter’s consent was voluntary and freely given. The
Government argues that Potter was brought onto the agents’ vessel for questioning and was
handcuffed because he was nervously pacing and was explicitly informed that he was not
under arrest. The agents initially requested to view Potter’s call log to verify his story that
he had called a friend to tow him after having engine trouble. The agents saw no tow lines or
outgoing phone calls to corroborate this story, but returned Potter’s phone to him. The
     Case: 3:20-cr-00007-RAM-RM Document #: 65 Filed: 05/19/21 Page 8 of 16
United States v. Potter
Case No. 3:20-cr-0007
Memorandum Opinion
Page 8 of 16

agents then asked Potter to view his phone again, at which point Potter reached into his
pocket, unlocked his phone, and handed it to one of the agents. That agent then saw text
messages indicating that Potter was involved with smuggling people into the United States
and then placed him under arrest.
        The Government further asserts that its search of Potter’s phone is permissible as a
border search. Potter was in U.S. waters, stated he was not a U.S. Citizen, and lacked any
documentation allowing him to be present in the United States. The Government asserts that
this independently gave the agents authority to search both Potter and his effects, including
his phone. So, even if Potter’s consent was invalid, the Government argues that the search
was valid under the border search theory where no individualized suspicion is required for
routine searches of persons and effects crossing the border, citing U.S. v. Ezeiruaku, 936 F.2d
136, 140 (3d Cir. 1990) in support.
        Neither party disputes that Potter was seized or that the Government was reasonable
in doing so, so the Court will proceed directly to whether the subsequent search was
permissible. The analysis prescribed to determine the voluntariness of consent in a search is
straightforward, requiring the Court to weigh the totality of the circumstances. The “critical
factors comprising a totality of the circumstances inquiry include the setting in which the
[search] consent was obtained, the parties' verbal and non-verbal actions, and the age,
intelligence, and educational background of the consenting [party].” Crandell, 554 F.3d at 88
(internal quotations omitted). The Court may also consider is whether the consenting
individual had, or reasonably should have had, knowledge of his right to refuse consent.
Stabile, 633 F.3d at 231.
        Potter’s motion leans heavily on the contention that the Government did not inform
Potter of his right to refuse the search, and that Potter could not have had knowledge of his
right to refuse consent considering his status as a British Virgin Islands resident. ECF No. 36,
at 12-13. However, the Supreme Court “has rejected in specific terms the suggestion that
police officers must always inform citizens of their right to refuse when seeking permission
to conduct a warrantless consent search.” U.S. v. Drayton, 536 U.S. 194, 206 (2002) (citing,
e.g., Ohio v. Robinette, 519 U.S. 33, 39-40 (1996)). “While knowledge of the right to refuse
     Case: 3:20-cr-00007-RAM-RM Document #: 65 Filed: 05/19/21 Page 9 of 16
United States v. Potter
Case No. 3:20-cr-0007
Memorandum Opinion
Page 9 of 16

consent is one factor to be taken into account, the government need not establish such
knowledge as the sine qua non of an effective consent.” Id. at 206-07. Nor does any
“presumption of invalidity attach[] if a citizen consented without explicit notification that he
or she was free to refuse to cooperate.” Id. at 207. Rather, the Supreme Court has repeatedly
instructed that “the totality of circumstances must control, without giving additional weight
to the absence of this type of warning.” Id. (collecting cases).
        Here, the Court finds that there were two distinct instances where Potter consented
to have his phone searched. The first instance came after Potter’s boat had been towed to
calmer waters near Flanagan’s Island. At that point, Potter’s vessel had been seized and he
was not free to leave, but Potter had not yet been handcuffed. The second instance came after
Potter had been handcuffed. Kurtz testified that the agents “had issues with [Potter] kind of
messing around. He was wondering [sic] around the rear of the boat, wasn’t being super
compliant, so we ultimately placed him in handcuffs.” ECF No. 55, at 39:21-24. Once
handcuffed, the agents placed a life jacket on Potter for safety in case he went overboard.
ECF No. 55, at 39:24-40:4. Kurtz testified that Potter was allowed to remain standing and
was handcuffed with his hands in front of his body both for comfort and safety. ECF No. 55,
at 40:1-20.
        While the agents did not inform Potter of his right to refuse the searches, the agents
each requested Potter’s permission to search rather than command compliance. Although
Potter was handcuffed for the second search, his hands were in front of him, his movement
was not otherwise restricted within the Government’s vessel, and he was able to reach into
his own pocket, retrieve the phone, and unlock it for Kurtz. Moreover, there was no
testimony to indicate that Potter was threatened or that his consent was coerced. The Court
therefore finds that Potter’s consent to both searches of his cellular phone was voluntarily
given, and that the Government’s searches were in turn reasonable. Cf. id. (“Although Officer
Lang did not inform respondents of their right to refuse the search, he did request
permission to search, and the totality of the circumstances indicates that their consent was
voluntary, so the searches were reasonable.”).
       Case: 3:20-cr-00007-RAM-RM Document #: 65 Filed: 05/19/21 Page 10 of 16
United States v. Potter
Case No. 3:20-cr-0007
Memorandum Opinion
Page 10 of 16

               b. The photographic identification was unduly suggestive and unreliable.
           Potter argues that Patel’s identification amounts to a show-up identification, wherein
the Government suggested that Potter was the culprit preceding the photo lineup and was
therefore impermissibly suggestive. Potter further argues that the manner in which the
Government presented Patel with the photo array was not in accordance to best practices,
and therefore, too, was impermissible suggestive. Instead of showing Patel a single page with
six photos, Potter suggests that the Government should have shown Patel a sequence of
photographs, one after another.
           In addition to the suggestiveness of the photo identification, Potter argues that Patel’s
eyewitness identification is not reliable under the Biggers5 factors. Potter argues that Patel
would have had enough time with Potter to make a valid identification, disfavoring
suppression; that Patel would have been distracted and overwhelmed by the number of
people he met on his journey from India to Tortola, favoring suppression; that Patel gave an
inaccurate description of the man who captained the boat which carried him from Tortola to
St. John, favoring suppression; that he expressed a lack of certainty at the photo
identification, favoring suppression; and that two weeks had passed between the initial
interaction and the photo identification, favoring suppression.
           In its Opposition, the Government does not address Potter’s argument that the
custodial contact between Patel and Potter tainted the subsequent photo identification.
Regarding the identification, the Government argues that the photo array itself was not
impermissibly suggestive. To the contrary, the Government asserts that the six-photo array,
attached to the Government’s Opposition as Exhibit 1, depicted six individuals with similar
features and no impermissibly suggestive distinctive details (such as jewelry), and that Patel
immediately pointed to Potter’s photo. The Government further asserts that had they
provided sequential photos as Potter suggests, Potter could have challenged that
identification based on the order in which those photos were displayed.
           The Government further contends that even if the lineup were suggestive, Patel’s
identification was nevertheless reliable, also applying the Biggers factors. The Government


5   Biggers, 409 U.S. at 199-200.
    Case: 3:20-cr-00007-RAM-RM Document #: 65 Filed: 05/19/21 Page 11 of 16
United States v. Potter
Case No. 3:20-cr-0007
Memorandum Opinion
Page 11 of 16

argues that Patel had the opportunity to view Potter at the time of the crime, weighing
against suppression; that Patel spent a significant period of time on a small boat in immediate
proximity to Potter, that Patel would have paid attention to Potter’s directions, and that the
two would have interacted at that time, weighing against suppression; that even though Patel
described a different individual initially, he did so in an attempt to obscure the identity of his
alleged smuggler, weighing neutrally; that Patel did not hesitate in identifying Potter in the
photo array, weighing against suppression; and that the thirteen-day period between the
crime and the photo identification does not outweigh the strength of the other factors.
        In reviewing the record as it applies to the photographic lineup, the Court must first
determine whether the procedure utilized was “unnecessarily or impermissibly suggestive,”
making this determination by weighing the actual suggestiveness of the identification
against whether there was a good reason for the failure to utilize less suggestive procedures.
Stevens, 935 F.2d at 1389. “The practice of showing suspects singly to persons for the
purpose of identification, and not as part of a lineup, has been widely condemned.” Stovall v.
Denno, 388 U.S. 293, 302 (1967). This method, called a ‘show up identification,’ is so widely
condemned that it is considered “inherently suggestive because, by its very nature, it
suggests that the police think they have caught the perpetrator of the crime.” Brownlee, 454
F.3d at 138.
        In Brownlee, the defendant was handcuffed and seated in the back seat of a police
cruiser when two witnesses identified him, and was handcuffed and pulled out of the police
cruiser when two other witnesses identified him. Id. The Brownlee Court found that the fact
that the defendant was handcuffed, was surrounded by police officers, and was at the scene
of the accident all combined to create the impression that police had caught the suspect they
thought committed the crime, and the Court held that the procedure was unnecessarily
suggestive. Id. Here, Potter appeared in court at the same time as Patel for their initial
appearances before the magistrate judge. In fact, both men appeared in court together. At
that time, Potter was handcuffed, and the Government represented to the Court, in front of
both men, that their cases were related. Less than two weeks later, Patel identified Potter
from the photo array.
    Case: 3:20-cr-00007-RAM-RM Document #: 65 Filed: 05/19/21 Page 12 of 16
United States v. Potter
Case No. 3:20-cr-0007
Memorandum Opinion
Page 12 of 16

        The Court finds that the instant facts rise to a higher level of suggestiveness than in
Brownlee. In Brownlee, the gravamen of the Court’s holding was that the show-up
identification was inherently suggestive because the identifications were made in
circumstances that suggested the police had suspected Brownlee of the crime at hand.
Similarly, it is unreasonable to believe that Patel could have made any other conclusion: Patel
was appearing in court accused of being smuggled into the United States next to Potter, who
the Government represented was accused of an offense related to Patel’s. Any subsequent
identification Patel made of Potter is therefore necessarily tainted after the Government
itself represented, in Patel’s presence, that Potter’s offense was related to Patel’s.
        The photo array presented to Patel does nothing to dissuade the suggestiveness of
the initial encounter. The use of a photo array may violate due process “when police attempt
to emphasize the photograph of a given suspect, or when circumstances surrounding the
array unduly suggest who an identifying witness should select.” Lawrence, 349 F.3d at 115
(citing Simmons v. United States, 390 U.S. 377, 383 (1968)); see also United States v. Ladson,
238 Fed. App’x 874, 877 (3d Cir. 2007). “The key question is whether differences in
characteristics sufficiently distinguish a defendant to suggest culpability.” United States v.
Burnett, 773 F.3d 122, 133 (3d Cir. 2014).
        The photo array Patel used in identifying Potter contained six images, with Potter
located in the upper-right hand corner. Of the six images, three are of such low resolution as
to render the individual facial features of those images nearly unrecognizable. Further, each
of the three low-resolution images depict individuals of darker skin tone than Potter. Two of
these three low-resolution images include men with longer braided hair. The three
remaining images include Potter, a man of similar skin tone set on a different background, in
dimmer light, and lacking facial hair, as well as third individual of a different race and skin
tone. It also appears that Potter is smiling in the image of his photo array. No other person is
smiling in the photo array. Moreover, of the three remaining images of a reasonable
resolution, Potter’s image is clearer and significantly brighter; so much so that Potter’s image
appears highlighted in contrast to the other five images. Given this, the Court concludes that
there is little question that the photo array “emphasize[s] the photograph of a given suspect,”
    Case: 3:20-cr-00007-RAM-RM Document #: 65 Filed: 05/19/21 Page 13 of 16
United States v. Potter
Case No. 3:20-cr-0007
Memorandum Opinion
Page 13 of 16

specifically Potter. Lawrence, 349 F.3d at 115 (citations omitted). Further, even if the photo
array was not itself so egregious as to emphasize Potter’s image over the others, the Court
finds that “circumstances surrounding the array unduly suggest who an identifying witness
should select.” Id. When coupled with the impermissible custodial encounter preceding it,
the Court finds that the circumstances surrounding Patel’s photo identification of Potter
were unduly suggestive.
        This finding does not end the analysis of suggestiveness, however. The Court is
further tasked with determining whether there was a good reason for the failure to utilize
less suggestive procedures. Stevens, 935 F.2d at 1389. Here, the Court finds no such reason.
The Government could have requested scheduling such that the men did not appear in court
at the same time, and moreover could have asked for a private sidebar to represent to the
Court that the two men’s cases were related. As to the photo array itself, the Government
easily could have utilized photos of more similar-looking suspects portrayed with similar
backgrounds in similar resolution. Or, the Government could have made any one of these
changes to make the photo array less suggestive. The Government took no such precautions,
and as such, has no excuse for its failure to utilize less suggestive procedures.
        Having found that Patel’s identification of Potter was rooted in unduly suggestive
circumstances, the Court must now determine whether those circumstances created a
“‘substantial likelihood of misidentification,’ in light of the totality of the circumstances.”
United States v. Emanuele, 51 F.3d 1123, 1130 (3d Cir. 1995) (quoting Government of the
Virgin Islands v. Riley, 938 F.2d 224, 228 (3d Cir. 1992)). The relevant factors here are those
outlined in Biggers, weighing: (1) the opportunity of the witness to view the criminal at the
time of the crime; (2) the witness' degree of attention; (3) the accuracy of the witness' prior
description of the criminal; (4) the level of certainty demonstrated by the witness at the
confrontation; and (5) and the length of time between the crime and the confrontation.
Biggers, 409 U.S. at 199-200.
        Here, Patel would have had a short but reasonable opportunity to view Potter during
the trip from Tortola to St. John. No evidence appears on the record as to the precise length
of the boat trip. The relevant distances vary significantly, from roughly two miles at Tortola
    Case: 3:20-cr-00007-RAM-RM Document #: 65 Filed: 05/19/21 Page 14 of 16
United States v. Potter
Case No. 3:20-cr-0007
Memorandum Opinion
Page 14 of 16

and St. John’s closest points to more than a dozen at their furthest. The Government suggests
that the Court take judicial notice of the timing as “more than five minutes.” ECF No. 55, at
71:1-4. Potter suggests a time of “at least twenty minutes.” ECF No. 26, at 8. The Court finds
that even between their closest points, Patel would have had ample opportunity to view
Potter at the time of the crime.
        As to the second factor, during the voyage between Tortola and St. John, Patel was
allegedly on the last leg of a long journey to St. John, and at the time was allegedly committing
a crime himself. The Government argues that Patel would have diligently paid attention to
Potter awaiting instruction, but Potter offers the reasonable conclusion that Patel would
have been looking around the boat during its travel, and not giving Potter his undivided
attention. However, there is no testimony on the record, direct or hearsay, allowing anything
more than speculation as to this factor. The lack of evidence as to this factor preclude its
meaningful consideration.
        The third factor considers the accuracy of the witness’ prior description. This
description was completely inaccurate. In fact, Patel may well have been giving the
description in terms of opposites as compared to Potter’s actual appearance at the time of
Potter’s arrest. Patel described the individual who transported him as having dark skin, long
hair, and no jewelry, while Potter at the time of his arrest had light skin, short hair, and wore
several pieces of jewelry. The Government argues that Patel gave the opposite description to
conceal Potter’s identity, but the Court cannot so speculate as to Patel’s motives. Rather than
take the inaccuracy of Patel’s description at face value, the Government appears to argue that
this factor should weigh in its favor regardless of the actual description: the Government
asserts that an entirely inaccurate description is somehow proof of the reliability of the
identification, and yet surely would argue that an accurate description proved the same
result. The Government cannot have it both ways, especially when it proposes that the Court
rely on conjecture to assign accuracy to a diametrically inverted description. The facts on the
record indicate that Patel’s initial description was wholly inaccurate. Additionally relevant
here is the consideration of “whether subsequent viewings create a substantial risk of
misidentification may depend on the strength and propriety of the initial identification.”
    Case: 3:20-cr-00007-RAM-RM Document #: 65 Filed: 05/19/21 Page 15 of 16
United States v. Potter
Case No. 3:20-cr-0007
Memorandum Opinion
Page 15 of 16

Emanuele, 51 F.3d at 1131. In the interim, between Patel’s wholly inaccurate description and
his identification of Potter’s photograph, Patel and Potter encountered each other in open
court, while handcuffed, where the Government represented that their cases were related.
        The fourth and fifth factors do not bolster reliability. On one hand, Patel’s
identification of Potter was made conditionally, with Kurtz testifying that Patel indicated
Potter’s photograph while saying he “looks like this but.” ECF No. 55, at 56:21-25. On the
other, Kurtz testified that Patel “almost instantly pointed to Photo #3, which is the picture of
Mr. Potter… .” ECF No. 55, at 49. As to the length of time, Patel’s photographic identification
was made roughly two weeks after the alleged crime. While two weeks is a short enough
period of time to be reliable, U.S. v. Barrett, 703 F.2d 1076, 1085 (9th Cir. 1983), the Court
finds that given the totality of circumstances in this case, no degree of temporal proximity
can be found to increase reliability considering the custodial contact between Patel and
Potter coupled with the Government's assertion of relatedness. Cf. Mata v. Sumner, 696 F.2d
1244, 1253-56 (9th Cir. 1983) (finding that despite an eleven-day period between crime and
confrontation, the identification procedures were "impermissibly suggestive") (vacated on
other grounds).
        Considering the five Biggers factors, the Court is unable to find that the identification
was sufficiently reliable to outweigh its suggestive origins. See Manson v. Braithwaite, 432
U.S. 98, 114 (1977) (instructing the Court to weigh the Biggers factors against “the corrupting
effect of the suggestive identification itself.”). Importantly, it is not Potter’s responsibility to
show that the photographic identification was unreliable, but rather the Government’s
burden to prove the reliability of the identification in spite of the suggestive circumstances.
Cody, 241 F.3d at 1282-83; Jones, 689 F.3d at 17. Here, the Government has not carried its
burden to demonstrate that Patel’s identification was reliable.
        The suggestiveness of the procedure utilized here cannot be overcome. Patel was held
in custody, transported, and made his initial appearance alongside a handcuffed Potter, at
which time the Government represented to the Court that the two men’s cases were related.
Patel then identified Potter upon being asked if “if any of these individuals looked familiar.”
On the basis of this, and that prior to the custodial encounter Patel’s description of Potter
    Case: 3:20-cr-00007-RAM-RM Document #: 65 Filed: 05/19/21 Page 16 of 16
United States v. Potter
Case No. 3:20-cr-0007
Memorandum Opinion
Page 16 of 16

was diametrically inaccurate, the Court finds that Patel’s photographic identification of
Potter was unduly suggestive and created a “‘substantial likelihood of misidentification,’ in
light of the totality of the circumstances.” Emanuele, 51 F.3d at 1130 (quoting Riley, 938 F.2d
at 228). Accordingly, the photographic identification of Potter will be suppressed.
                                      IV.    CONCLUSION
        For the reasons set forth above, the Court finds that the Government’s search of
Potter’s cellular phone was reasonable, and that Potter’s consent was voluntarily given. The
Court further finds that the photographic identification of Potter was made under unduly
suggestive circumstances and created a substantial risk of misidentification. Accordingly, the
Court will deny Potter’s motion to suppress as to the search of his cellular phone and grant
the motion as to the photographic identification by separate Order.


Dated: May 19, 2021                                /s/ Robert A. Molloy
                                                   ROBERT A. MOLLOY
                                                   Chief Judge
